NOT FOR PUBLICATION                           FILED
                                                                          JUL 16 2020
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DAVOOD KHADEMI,                                 No.    19-17051

                Plaintiff-Appellant,            D.C. No. 2:18-cv-02798-TLN-AC

 v.
                                                MEMORANDUM*
SEAN VANDERWENDE, Police Officer; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                             Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Pretrial detainee Davood Khademi appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional claims.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district

court’s dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2000). We affirm.

      The district court properly dismissed Khademi’s action because Khademi

failed to allege facts sufficient to state a plausible claim. See Davis v. United

States, 564 U.S. 229, 232 (2011) (explaining an officer may conduct a warrantless

search of an arrestee’s person and the area within his immediate control); United

States v. Lopez, 482 F.3d 1067, 1072-73 (9th Cir. 2007) (explaining probable cause

standard required for warrantless arrest); see also Gordon v. County of Orange,

888 F.3d 1118, 1124-25 (9th Cir. 2018) (elements of Fourteenth Amendment

medical care claim by pretrial detainee); Hebbe v. Pliler, 627 F.3d 338, 341-42

(9th Cir. 2010) (although pro se pleadings are construed liberally, plaintiff must

present factual allegations sufficient to state a plausible claim for relief).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                            2                                     19-17051